Citation Nr: 0910691	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-17 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972, from November 1990 to May 1991, and from January 1997 
to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to a compensable 
disability rating for his service-connected bilateral hearing 
loss.

After reviewing the Veteran's claims file, the Board 
concludes that additional development is necessary.  VA's 
duty to assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA's duty to assist also includes providing a new 
medical examination when a veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(observing that where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also 38 C.F.R. § 3.326(a).

Although a VA examination was provided in November 2005, the 
clinical findings of that examination report are now well 
over 3 years old.  In addition, during his February 2009 
hearing before the Board, the Veteran testified that his 
bilateral hearing loss symptoms had worsened since the 
November 2005 VA examination.  Moreover, the most recent 
treatment records of record are from March 2006 and do not 
provide the information that is necessary to properly rate 
the Veteran's bilateral hearing loss.  Accordingly, the Board 
finds that a new VA audiological examination is warranted to 
determine the current severity of the Veteran's service-
connected bilateral hearing loss.  38 C.F.R. § 
3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his bilateral hearing loss 
since March 2006.  The Veteran must be 
asked to complete a separate VA Form 21-
4142 for any physician or source of 
treatment he may identify.  The RO must 
then attempt to obtain all identified 
records, to include all VA treatment 
records after March 2006.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the Veteran must be 
afforded a VA audiological examination to 
determine the current severity of his 
bilateral hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed. 

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




